Exhibit 10(a)

WD-40 COMPANY

2007 STOCK INCENTIVE PLAN

1. Establishment, Objectives and Duration.

(a) Establishment of the Plan. WD-40 Company (hereinafter referred to as the
“Company”), hereby establishes an incentive compensation plan to be known as the
“WD-40 Company 2007 Stock Incentive Plan” (hereinafter referred to as the
“Plan”). The Plan permits the granting of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units and Other Stock-Based Awards. The
Plan is effective as of December 11, 2007 (the “Effective Date”), subject to the
approval of the Plan by the stockholders of the Company at the 2007 Annual
Meeting.

(b) Definitions. Definitions of capitalized terms used in the Plan are contained
in the attached Glossary, which is incorporated as part of the Plan.

(c) Objectives of the Plan. The objectives of the Plan are to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentive to Participants and to optimize the profitability
and growth of the Company through incentives that are consistent with the
Company’s goals and that link the personal interests of Participants to those of
the Company’s stockholders. The Plan is further intended to provide flexibility
to the Company in its ability to motivate, attract, and retain the services of
Participants who make or are expected to make significant contributions to the
Company’s success and to allow Participants to share in the success of the
Company.

(d) Duration of the Plan. No Award may be granted under the Plan after the day
immediately preceding the tenth (10th) anniversary of the Effective Date, or
such earlier date as the Board shall determine. The Plan will remain in effect
with respect to outstanding Awards until no Awards remain outstanding.

2. Administration of the Plan.

(a) The Committee. The Plan shall be administered by the Board or by the
Compensation Committee of the Board or such other committee (the Compensation
Committee or such other committee is hereinafter referred to as the “Committee”)
as the Board shall select consisting of two or more members of the Board each of
whom is intended to be a “non-employee director” within the meaning of
Rule 16b-3 (or any successor rule) of the Exchange Act, an “outside director”
under regulations promulgated under Section 162(m) of the Code, and an
“independent director” under NASDAQ listing standards. The members of the
Committee shall be appointed from time to time by, and shall serve at the
discretion of, the Board.

(b) Authority of the Committee. Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Committee hereunder), and
except as otherwise provided by the Board, the Committee shall have full and
final authority in its discretion to take all actions determined by the
Committee to be necessary in the administration of the Plan, including, without
limitation, discretion to:

(i) select the Employees, Directors and Consultants to whom Awards may from time
to time be granted hereunder;

(ii) determine whether and to what extent Awards are granted hereunder;

(iii) determine the size and types of Awards granted hereunder;

(iv) approve forms of Award Agreement for use under the Plan;

(v) determine the terms and conditions of any Award granted hereunder;

(vi) establish performance goals for any Performance Period and determine
whether such goals were satisfied;

 

1



--------------------------------------------------------------------------------

(vii) amend the terms of any outstanding Award granted under the Plan at any
time, including following a Participant’s termination of employment or in the
event of a Change in Control, provided that, except as otherwise provided in
Section 18, no such amendment shall reduce the Exercise Price of outstanding
Options or the grant price of outstanding SARs without the approval of the
stockholders of the Company, and provided further, that any amendment that would
adversely affect the Participant’s rights under an outstanding Award shall not
be made without the Participant’s written consent;

(viii) construe and interpret the terms of the Plan and any Award Agreement
entered into under the Plan, and to decide all questions of fact arising in its
application; and

(ix) take such other action, not inconsistent with the terms of the Plan, as the
Committee deems appropriate.

Notwithstanding the foregoing, except as Applicable Laws may require the grant
of an Award to be authorized only by the Committee or that determinations with
respect to the attainment or satisfaction of Performance Measure(s) be made by
the Committee, the Board shall have full authority to administer the Plan.

(c) Effect of Committee’s Decisions. Subject to the authority of the Board to
administer the Plan, all decisions, determinations and interpretations of the
Committee shall be final, binding and conclusive on all persons, including the
Company, its Subsidiaries, its stockholders, Employees, Directors, Consultants
and their estates and beneficiaries.

3. Shares Subject to the Plan; Effect of Grants; Individual Limits.

(a) Number of Shares Available for Grants. Subject to adjustment as provided in
Section 18 hereof, the maximum number of Shares that may be issued pursuant to
Awards under the Plan shall be 2,250,000 Shares, plus any Shares remaining
available for issuance under the Prior Plans as of the Effective Date, plus the
number of Shares subject to outstanding awards under the Prior Plans at the
Effective Date that are deemed not issued under the Prior Plans pursuant to this
Section 3(a). Shares that are potentially deliverable under an Award (counted as
provided for in Section 3(b)) or a Prior Plan award that expires or is canceled,
forfeited, settled in cash or otherwise settled without the delivery of Shares
shall not be treated as having been issued under the Plan or a Prior Plan. The
Shares to be issued pursuant to Awards may be authorized but unissued Shares or
treasury Shares. No Award shall be granted under the Plan providing for the
issuance of Shares to the extent that, as of the date of the Award, the number
of Shares deliverable under such Award will exceed the maximum number of Shares
authorized pursuant to this Section 3(a) reduced by the total number of Shares
issued pursuant to Awards under the Plan (counted as provided for in
Section 3(b)) plus the number of Shares that are potentially deliverable under
all outstanding Awards pursuant to the Plan (counted as provided for in
Section 3(b)).

(b) Award Type Share Counting. The issuance of each Share pursuant to Awards of
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units
and Other Stock-Based Awards shall be counted as three (3) Shares for purposes
of computing the number of Shares authorized for issuance under the Plan
pursuant to Section 3(a). Each Share issued pursuant to an Award of an Option or
an SAR shall be counted as one Share for purposes of the number of Shares
authorized for issuance under the Plan pursuant to Section 3(a).

(c) Individual Award Limits. Subject to adjustment as provided in Section 18
hereof, the following limitations shall apply with respect to Awards under the
Plan:

(i) Options and SARs — Individual Limits: The maximum aggregate number of Shares
with respect to which Options and SARs may be granted in any calendar year to
any one Participant shall be 250,000 Shares, provided that such limit shall be
increased to 500,000 Shares during the first year following the date of hire for
an Employee who has not previously been in Continuous Service with the Company
or a Subsidiary for a period of at least one year.

(ii) Full-Value Awards of Restricted Stock, Restricted Stock Units, Performance
Shares and Other Stock-Based Awards — Individual Limits: The maximum aggregate
number of Shares of Restricted Stock and Shares with respect to which Restricted
Stock Units, Performance Shares and Other Stock-Based Awards may be granted in
any calendar year to any one Participant shall be 125,000 Shares, provided that
such limit shall be increased to 250,000 Shares during the first year following
the date of hire for an Employee who has not previously been in Continuous
Service with the Company or a Subsidiary for a period of at least one year.

 

2



--------------------------------------------------------------------------------

(iii) Performance Units — Individual Limits: The maximum aggregate compensation
that can be paid pursuant to Performance Units awarded in any one fiscal year to
any one Participant shall be $2,500,000 or a number of Shares having an
aggregate Fair Market Value not in excess of such amount.

4. Eligibility and Participation.

(a) Eligibility. Persons eligible to participate in the Plan include all
Employees, Directors and Consultants.

(b) Actual Participation. Subject to the provisions of the Plan, the Committee
may, from time to time, select from all eligible Employees, Directors and
Consultants, those to whom Awards shall be granted and shall determine the
nature and amount of each Award. The Committee may establish additional terms,
conditions, rules or procedures to accommodate the rules or laws of applicable
foreign jurisdictions and to afford Participants favorable treatment under such
laws; provided, however, that no Award shall be granted under any such
additional terms, conditions, rules or procedures with terms or conditions which
are inconsistent with the provisions of the Plan.

(c) Termination of Service. An eligible Employee, Director or Consultant to whom
an Award is granted under the Plan shall be remain eligible for such Award so
long as he or she remains in Continuous Service with the Company or a Subsidiary
and thereafter only on such terms and conditions as may be specified in the
applicable Award Agreement.

5. Types of Awards.

(a) Type of Awards. Awards under the Plan may be in the form of Options (both
Nonqualified Stock Options and/or Incentive Stock Options), SARs, Restricted
Stock, Restricted Stock Units, Performance Shares, Performance Units and Other
Stock-Based Awards.

(b) Designation of Award. Each Award shall be designated in the Award Agreement.

6. Options.

(a) Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Participants in such number and upon such terms, and at any
time and from time to time, as shall be determined by the Committee.

(b) Award Agreement. Each Option grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the duration of the Option, the number of
Shares to which the Option pertains, and such other provisions as the Committee
shall determine including, but not limited to, the Option vesting schedule,
repurchase provisions, rights of first refusal, forfeiture provisions, form of
payment (cash, Shares, or other consideration) upon settlement of the Award, and
payment contingencies. The Award Agreement also shall specify whether the Option
is intended to be an Incentive Stock Option or a Nonqualified Stock Option.
Options that are intended to be Incentive Stock Options shall be subject to the
limitations set forth in Section 422 of the Code.

(c) Exercise Price. Except for Options adjusted pursuant to Section 18 herein,
and replacement Options granted in connection with a merger, acquisition,
reorganization or similar transaction, the Exercise Price for each grant of an
Option shall not be less than one hundred percent (100%) of the Fair Market
Value of a Share on the date the Option is granted. However, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Subsidiary, the Exercise Price for
each grant of an Option shall not be less than one hundred ten percent (110%) of
the Fair Market Value of a Share on the date the Option is granted.

(d) Term of Options. The term of an Option granted under the Plan shall be
determined by the Committee, in its sole discretion; provided, however, that
such term shall not exceed ten (10) years. However, in the case of an Incentive
Stock Option granted to a Participant who, at the time the Option is granted,
owns stock representing more than ten percent (10%) of the voting power of all
classes of stock of the Company or any Subsidiary, the term of the Incentive
Stock Option shall be five (5) years from the date of grant thereof or such
shorter term as may be provided in the Award Agreement.

(e) Exercise of Options. Options granted under this Section 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
set forth in the Award Agreement and as the Committee shall in each instance
approve, which need not be the same for each grant or for each Participant;
provided, however, that except for Options granted to a Director or a
Consultant, or as otherwise provided in a Participant’s Award Agreement upon a
termination of employment or service as a Director or Consultant or pursuant to
Section 19 in the event of a Change in Control or Subsidiary Disposition, no
Option may be exercisable prior to one (1) year from the date of grant.

 

3



--------------------------------------------------------------------------------

(f) Payments. Options granted under this Section 6 shall be exercised by the
delivery of a written notice to the Company, setting forth the number of Shares
with respect to which the Option is to be exercised and specifying the method of
payment of the Exercise Price. The Exercise Price of an Option shall be payable
to the Company: (i) in cash or its equivalent, (ii) by tendering (either
actually or constructively by attestation) Shares having an aggregate Fair
Market Value at the time of exercise equal to the Exercise Price, (iii) in any
other manner then permitted by the Committee, or (iv) by a combination of any of
the permitted methods of payment. The Committee may limit any method of payment,
other than that specified under (i), for administrative convenience, to comply
with Applicable Laws or otherwise.

(g) Restrictions on Share Transferability. The Committee may impose such
restrictions on any Shares acquired pursuant to the exercise of an Option
granted under this Section 6 as it may deem advisable, including, without
limitation, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.

(h) Termination of Employment or Service. Each Participant’s Option Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following termination of the Participant’s
employment or, if the Participant is a Director or Consultant, service with the
Company and its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Options, and may
reflect distinctions based on the reasons for termination of employment or
service.

7. Stock Appreciation Rights.

(a) Grant of SARs. Subject to the terms and provisions of the Plan, SARs may be
granted to Participants in such amounts and upon such terms, and at any time and
from time to time, as shall be determined by the Committee. The Committee may
grant Freestanding SARs, Tandem SARs, or any combination of these forms of SAR.

(b) Award Agreement. Each SAR grant shall be evidenced by an Award Agreement
that shall specify the grant price, the term of the SAR, and such other
provisions as the Committee shall determine.

(c) Grant Price. The grant price of a Freestanding SAR shall not be less than
one hundred percent (100%) of the Fair Market Value of a Share on the date of
grant of the SAR, and the grant price of a Tandem SAR shall equal the Exercise
Price of the related Option; provided, however, that these limitations shall not
apply to Awards that are adjusted pursuant to Section 18 herein.

(d) Term of SARs. The term of an SAR granted under the Plan shall be determined
by the Committee, in its sole discretion; provided, however, that such term
shall not exceed ten (10) years.

(e) Exercise of Tandem SARs. A Tandem SAR may be exercised only with respect to
the Shares for which its related Option is then exercisable. To the extent
exercisable, Tandem SARs may be exercised for all or part of the Shares subject
to the related Option. The exercise of all or part of a Tandem SAR shall result
in the forfeiture of the right to purchase a number of Shares under the related
Option equal to the number of Shares with respect to which the SAR is exercised.
Conversely, upon exercise of all or part of an Option with respect to which a
Tandem SAR has been granted, an equivalent portion of the Tandem SAR shall
similarly be forfeited.

Notwithstanding any other provision of the Plan to the contrary, with respect to
a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR will expire
no later than the expiration of the underlying ISO; (ii) the value of the payout
with respect to the Tandem SAR may be for no more than one hundred percent
(100%) of the difference between the Exercise Price of the underlying ISO and
the Fair Market Value of the Shares subject to the underlying ISO at the time
the Tandem SAR is exercised; and (iii) the Tandem SAR may be exercised only when
the Fair Market Value of the Shares subject to the ISO exceeds the Exercise
Price of the ISO.

 

4



--------------------------------------------------------------------------------

(f) Exercise of Freestanding SARs. Freestanding SARs may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes
upon them and sets forth in the Award Agreement; provided, however, that except
as otherwise provided in a Participant’s Award Agreement upon a termination of
employment or, if the Participant is a Director or Consultant, service with the
Company and its Subsidiaries, or pursuant to Section 19 in the event of a Change
in Control or Subsidiary Disposition, no Freestanding SARs may be exercisable
prior to one (1) year from the date of grant.

(g) Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

i) the difference between the Fair Market Value of a Share on the date of
exercise over the grant price; times

ii) the number of Shares with respect to which the SAR is exercised.

At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value or in some combination thereof as specified
in the SAR Award Agreement.

(h) Termination of Employment or Service. Each SAR Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following termination of the Participant’s employment or, if the Participant
is a Director or Consultant, service with the Company and its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all SARs, and may reflect distinctions based on the reasons for
termination of employment or service.

8. Restricted Stock.

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
Restricted Stock may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.

(b) Award Agreement. Each Restricted Stock grant shall be evidenced by an Award
Agreement that shall specify the Period(s) of Restriction, the number of Shares
of Restricted Stock granted, the nature of applicable vesting conditions and/or
restrictions on transferability, and such other provisions as the Committee
shall determine.

(c) Period of Restriction and Other Restrictions. Except as otherwise provided
in a Participant’s Award Agreement upon a termination of employment or, if the
Participant is a Director or Consultant, service with the Company and its
Subsidiaries, or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, an Award of Restricted Stock shall have a minimum Period
of Restriction of one (1) year, which period may, at the discretion of the
Committee, lapse in stages over such period on a pro-rated, graded, or cliff
basis (as specified in an Award Agreement.) The Committee shall impose such
other conditions and/or restrictions on any Shares of Restricted Stock granted
pursuant to the Plan as it may deem advisable including, without limitation, a
requirement that Participants pay a stipulated purchase price for each Share of
Restricted Stock, a requirement that the issuance of Shares of Restricted Stock
be delayed, restrictions based upon the achievement of specific performance
goals, additional time-based restrictions, and/or restrictions under Applicable
Laws or under the requirements of any stock exchange or market upon which such
Shares are listed or traded, or holding requirements or sale restrictions placed
on the Shares by the Company upon vesting of such Restricted Stock. The Company
may retain in its custody any certificate evidencing the Shares of Restricted
Stock and place thereon a legend and institute stop-transfer orders on such
Shares, and the Participant shall be obligated to sign any stock power requested
by the Company relating to the Shares to give effect to the forfeiture
provisions of the Restricted Stock.

(d) Removal of Restrictions. Subject to Applicable Laws, Restricted Stock shall
become freely transferable by the Participant after the last day of the Period
of Restriction applicable thereto. Once Restricted Stock is released from the
restrictions, the Participant shall be entitled to receive a certificate
evidencing the Shares free of all restrictions.

(e) Voting Rights. Unless otherwise determined by the Committee and set forth in
a Participant’s Award Agreement, to the extent permitted or required by
Applicable Laws, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may exercise full voting rights with respect
to those Shares during the Period of Restriction.

 

5



--------------------------------------------------------------------------------

(f) Dividends and Other Distributions. Except as otherwise provided in a
Participant’s Award Agreement, during the Period of Restriction, Participants
holding Shares of Restricted Stock shall receive all regular cash Dividends paid
with respect to all Shares while they are so held, and, except as otherwise
determined by the Committee, all other distributions paid with respect to such
Restricted Stock shall be credited to Participants subject to the same
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which they were paid and paid at such time following full vesting as
are paid the Shares of Restricted Stock with respect to which such distributions
were made.

(g) Termination of Employment or Service. Each Restricted Stock Award Agreement
shall set forth the extent to which the Participant shall have the right to
retain unvested Restricted Stock following termination of the Participant’s
employment or, if the Participant is a Director or Consultant, service with the
Company and its Subsidiaries. Such provisions shall be determined in the sole
discretion of the Committee, need not be uniform among all Awards of Restricted
Stock, and may reflect distinctions based on the reasons for termination of
employment or service.

9. Restricted Stock Units.

(a) Grant of Restricted Stock Units. Subject to the terms and provisions of the
Plan, Restricted Stock Units may be granted to Participants in such amounts and
upon such terms, and at any time and from time to time, as shall be determined
by the Committee.

(b) Award Agreement. Each grant of Restricted Stock Units shall be evidenced by
an Award Agreement that shall specify the applicable Period of Restriction, the
number of Restricted Stock Units granted, the nature of applicable vesting
conditions and/or restrictions on transferability, and such other provisions as
the Committee shall determine.

(c) Value of Restricted Stock Units. The initial value of a Restricted Stock
Unit shall equal the Fair Market Value of a Share on the date of grant;
provided, however, that this restriction shall not apply to Awards that are
adjusted pursuant to Section 18 herein.

(d) Period of Restriction. Except as otherwise provided in a Participant’s Award
Agreement upon a termination of employment or, if the Participant is a Director
or Consultant, service with the Company and its Subsidiaries, or pursuant to
Section 19 in the event of a Change in Control or Subsidiary Disposition, an
Award of Restricted Stock Units shall have a minimum Period of Restriction of
one (1) year, which period may, at the discretion of the Committee, lapse in
stages over such period on a pro-rated, graded, or cliff basis (as specified in
an Award Agreement.)

(e) Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of Restricted Stock Units
shall be made at a specified settlement date that shall not be earlier than the
last day of the Period of Restriction. The Committee, in its sole discretion,
may pay earned Restricted Stock Units by delivery of Shares, by payment in cash
of an amount equal to the Fair Market Value of such Shares or in some
combination thereof as specified in the Restricted Stock Unit Award Agreement.
The Committee may provide that settlement of Restricted Stock Units shall be
deferred, on a mandatory basis or at the election of the Participant.

(f) Voting Rights. A Participant shall have no voting rights with respect to any
Restricted Stock Units granted hereunder.

(g) Termination of Employment or Service. Each Restricted Stock Unit Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive a payout with respect to an Award of Restricted Stock Units
following termination of the Participant’s employment or, if the Participant is
a Director or Consultant, service with the Company and its Subsidiaries. Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Restricted Stock Units, and may reflect distinctions based
on the reasons for termination of employment or service.

 

6



--------------------------------------------------------------------------------

10. Performance Shares.

(a) Grant of Performance Shares. Subject to the terms and provisions of the
Plan, Performance Shares may be granted to Participants in such amounts and upon
such terms, and at any time and from time to time, as shall be determined by the
Committee.

(b) Award Agreement. Each grant of Performance Shares shall be evidenced by an
Award Agreement that shall specify the applicable Performance Period(s) and
Performance Measure(s), the number of Performance Shares granted, and such other
provisions as the Committee shall determine; provided, however, that except as
otherwise provided in a Participant’s Award Agreement upon a termination of
employment or, if the Participant is a Director or Consultant, service with the
Company and its Subsidiaries, or pursuant to Section 19 in the event of a Change
in Control or Subsidiary Disposition, in no case shall a Performance Period be
for a period of less than one (1) year.

(c) Value of Performance Shares. The initial value of a Performance Share shall
equal the Fair Market Value of a Share on the date of grant; provided, however,
that this restriction shall not apply to Awards that are adjusted pursuant to
Section 18 herein.

(d) Form and Timing of Payment. Subject to Applicable Laws and except as
otherwise provided in Section 19 herein or a Participant’s Award Agreement,
payment of Performance Shares shall be made after final determination by the
Committee as to the number of such Performance Shares that have vested upon
attainment of the applicable Performance Measure(s) at a specified settlement
date that shall not be earlier than the last day of the Performance Period. The
Committee, in its sole discretion, may pay earned Performance Shares by delivery
of Shares, by payment in cash of an amount equal to the Fair Market Value of
such Shares or in some combination thereof. The Committee may provide that
settlement of Performance Shares shall be deferred, on a mandatory basis or at
the election of the Participant.

(e) Voting Rights. A Participant shall have no voting rights with respect to any
Performance Shares granted hereunder.

(f) Termination of Employment or Service. Each Performance Share Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive a payout respecting an Award of Performance Shares following termination
of the Participant’s employment or, if the Participant is a Director or
Consultant, service with the Company and its Subsidiaries. Such provisions shall
be determined in the sole discretion of the Committee, need not be uniform among
all Participants, and may reflect distinctions based on the reasons for
termination of employment or service

11. Performance Units.

(a) Grant of Performance Units. Subject to the terms and conditions of the Plan,
Performance Units may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Committee.

(b) Award Agreement. Each grant of Performance Units shall be evidenced by an
Award Agreement that shall specify the number of Performance Units granted, the
Performance Period(s) and Performance Measure(s) and such other provisions as
the Committee shall determine; provided, however, that except as otherwise
provided in a Participant’s Award Agreement upon a termination of employment or,
if the Participant is a Director or Consultant, service with the Company and its
Subsidiaries, or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, in no case shall a Performance Period be for a period of
less than one (1) year.

(c) Value of Performance Units. The Committee shall set Performance Measure(s)
in its discretion that, depending on the extent to which they are met, will
determine the number and/or value of Performance Units that will be paid out to
the Participant.

(d) Form and Timing of Payment. Except as otherwise provided in Section 19
herein or a Participant’s Award Agreement, payment of earned Performance Units
shall be made after final determination by the Committee as to the number of
such Performance Units that have vested upon attainment of the applicable
Performance Measure(s) at a specified settlement date that shall not be earlier
than the last day of the Performance Period. The Committee, in its sole
discretion, may pay earned Performance Units in cash, in Shares that have an
aggregate Fair Market Value equal to the value of the earned Performance Units
or in some combination thereof as specified in the Performance Unit Award
Agreement. The Committee may provide that settlement of Performance Units shall
be deferred, on a mandatory basis or at the election of the Participant.

 

7



--------------------------------------------------------------------------------

(e) Termination of Employment or Service. Each Performance Unit Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive a payout respecting an Award of Performance Units following termination
of the Participant’s employment or, if the Participant is a Director or
Consultant, service with the Company and its Subsidiaries. Such provisions shall
be determined in the sole discretion of the Committee, need not be uniform among
all Performance Units and may reflect distinctions based on reasons for
termination of employment or service.

12. Other Stock-Based Awards.

(a) Grant. The Committee shall have the right to grant other Awards that may
include, without limitation, the grant of Shares based on attainment of
Performance Measure(s) established by the Committee, the payment of Shares as a
bonus or in lieu of cash based on attainment of Performance Measure(s)
established by the Committee, and the payment of Shares in lieu of cash under
any Company incentive, bonus or other compensation program.

(b) Award Agreement. Other Stock-Based Awards may be evidenced by an Award
Agreement that specifies Period(s) of Restriction, if any, the number of Shares
to be awarded, applicable Performance Period(s) and Performance Measure(s), if
any, the nature of other applicable vesting conditions and/or restrictions on
transferability, and such other provisions as the Committee shall determine.

(c) Period of Restriction. Except as otherwise provided hereinafter, or in a
Participant’s Award Agreement upon a termination of employment or, if the
Participant is a Director or Consultant, service with the Company and its
Subsidiaries, or pursuant to Section 19 in the event of a Change in Control or
Subsidiary Disposition, Awards granted pursuant to this Section 12 shall have a
minimum Period of Restriction of one (1) year, which period may, at the
discretion of the Committee, lapse in stages over such period on a pro-rated,
graded, or cliff basis (as specified in an Award Agreement.) Notwithstanding the
above, an Award of payment of Shares in lieu of cash under a Company incentive,
bonus or other compensation program shall not be subject to the minimum Period
of Restriction limitations described above.

(d) Payment of Other Stock-Based Awards. Subject to Section 12(c) hereof,
payment under or settlement of any such Other Stock-Based Award shall be made in
such manner and at such times as the Committee may specify in the Award
Agreement for such Other Stock-Based Award. The Committee may provide that
settlement of Other Stock-Based Awards shall be deferred, on a mandatory basis
or at the election of the Participant.

(e) Termination of Employment or Service. The Committee shall determine the
extent to which the Participant shall have the right to receive Other
Stock-Based Awards following termination of the Participant’s employment or, if
the Participant is a Director or Consultant, service with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Other Stock-Based Awards,
and may reflect distinctions based on the reasons for termination of employment
or service.

13. Dividend Equivalents. Only Award Agreements for Full Value Awards granted
pursuant to the Plan may, at the discretion of the Committee, provide
Participants with the right to receive Dividend Equivalents, which may be paid
currently or credited to an account for the Participants, and may be settled in
cash and/or Shares, as determined by the Committee in its sole discretion,
subject in each case to such terms and conditions as the Committee shall
establish.

14. Performance-Based Exception.

(a) Performance Measures. The Committee may specify that the attainment of one
or more of the Performance Measures set forth in this Section 14 shall determine
the degree of granting, vesting and/or payout with respect to Awards that the
Committee intends will qualify for the Performance-Based Exception. The
performance goals to be used for such Awards shall be chosen from among the
following performance measures (the “Performance Measures”): total shareholder
return, stock price, net customer sales, volume, gross profit, gross margin,
operating profit, operating margin, management profit, earnings from continuing
operations (including derivatives thereof before interest, taxes, depreciation
and/or amortization), earnings per share from continuing operations, net
operating profit after tax, net earnings, net earnings per share, brand
contribution to earnings, return on assets, return on investment,

 

8



--------------------------------------------------------------------------------

return on equity, return on invested capital, cost of capital, average capital
employed, cash value added, economic value added, cash flow, cash flow from
operations, working capital, working capital as a percentage of net customer
sales, asset growth, asset turnover, market share, customer satisfaction, and
employee satisfaction. The targeted level or levels of performance with respect
to such Performance Measures may be established at such levels and on such terms
as the Committee may determine, in its discretion, on a corporate-wide basis or
with respect to one or more business units, divisions, subsidiaries, business
segments or functions, and in either absolute terms or relative to the
performance of one or more comparable companies or an index covering multiple
companies. Awards that are not intended to qualify for the Performance-Based
Exception may be based on these or such other performance measures as the
Committee may determine.

(b) Excluded Financial Items. Unless otherwise determined by the Committee,
measurement of performance goals with respect to the Performance Measures above
shall exclude the impact of charges for restructurings, discontinued operations,
extraordinary items, and other unusual or non-recurring items, as well as the
cumulative effects of tax or accounting changes, each as determined in
accordance with generally accepted accounting principles or identified in the
Company’s financial statements, notes to the financial statements, management’s
discussion and analysis or other filings with the SEC.

(c) Alternative Performance Measures. Performance Measures may differ for Awards
granted to any one Participant or to different Participants.

(d) Performance Period and Timing of Establishment of Performance Measures.
Achievement of Performance Measures in respect of Awards intended to qualify
under the Performance-Based Exception shall be measured over a Performance
Period specified in the Award Agreement, and the goals shall be established not
later than 90 days after the beginning of the Performance Period.

(e) Adjustment of Awards. The Committee shall have the discretion to adjust the
determinations of the degree of attainment of the pre-established Performance
Measure(s); provided, however, that such determinations for Awards that are
designed to qualify for the Performance-Based Exception may not be adjusted to
increase the prospective Award for attainment of the Performance Measure(s) (but
the Committee may, in its discretion, adjust such determinations in a manner
resulting in a lesser Award.)

15. Transferability of Awards. Incentive Stock Options may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, and shall be
exercisable during a Participant’s lifetime only by such Participant. Other
Awards shall be transferable to the extent provided in the Award Agreement,
except that no Award may be transferred for consideration.

16. Taxes. The Company shall have the power and right, prior to the delivery of
Shares pursuant to an Award, to deduct or withhold, or require a participant to
remit to the Company (or a Subsidiary), an amount (in cash or Shares) sufficient
to satisfy any applicable tax withholding requirements applicable to an Award.
Whenever payments are to be made in cash under the Plan, such payments shall be
net of an amount sufficient to satisfy any applicable tax withholding
requirements. Subject to such restrictions as the Committee may prescribe, a
Participant may satisfy all or a portion of any tax withholding requirements by
electing to have the Company withhold Shares having a Fair Market Value equal to
the amount to be withheld up to the minimum statutory tax withholding rate (or
such other rate that will not result in a negative accounting impact).

17. Conditions Upon Issuance of Shares.

(a) Compliance with Applicable Laws. Shares shall not be issued pursuant to the
exercise or payment of an Award unless the exercise of such Award and/or the
issuance and delivery of such Shares pursuant thereto shall comply with all
Applicable Laws, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

 

9



--------------------------------------------------------------------------------

(b) Required Investment Intent. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any Applicable Laws.

18. Adjustments Upon Changes in Capitalization. In the event of any merger,
reorganization, consolidation, recapitalization, liquidation, stock dividend,
split-up, spin-off, stock split, reverse stock split, share combination, share
exchange, extraordinary dividend, or any change in the corporate structure
affecting the Shares, such adjustment shall be made in the number and kind of
Shares that may be delivered under the Plan, in the limits set forth in
Section 3(b), and, with respect to outstanding Awards, in the number and kind of
Shares subject to outstanding Awards, the Exercise Price, grant price or other
price of Shares subject to outstanding Awards, any performance conditions
relating to Shares, the market price of Shares, or per Share results, and other
terms and conditions of outstanding Awards, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights; provided, however, that, unless otherwise
determined by the Committee, the number of Shares subject to any Award shall
always be rounded down to a whole number. Adjustments made by the Committee
pursuant to this Section 18 shall be final, binding, and conclusive.

19. Change in Control, Cash-Out and Termination of Underwater Options/SARs, and
Subsidiary Disposition.

(a) Change in Control. Except as otherwise provided in a Participant’s Award
Agreement or pursuant to Section 19(b) hereof, upon the occurrence of a Change
in Control, unless otherwise specifically prohibited under Applicable Laws, or
by the rules and regulations of any governing governmental agencies or national
securities exchanges:

(i) any and all outstanding Options and SARs granted hereunder shall become
immediately exercisable unless such Awards are assumed, converted or replaced by
the continuing entity; provided, however, that in the event of a Participant’s
termination of employment without Cause within twenty-four (24) months following
consummation of a Change in Control, any assumed, converted or replaced Awards
will become immediately exercisable;

(ii) any Period of Restriction or other restriction imposed on Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards shall lapse unless such
Awards are assumed, converted or replaced by the continuing entity; provided,
however, that in the event of a Participant’s termination of employment without
Cause within twenty-four (24) months following consummation of a Change in
Control, the Period of Restriction on any assumed, converted or replaced Awards
shall lapse; and

(iii) any and all Performance Shares, Performance Units and other Awards (if
performance-based) shall vest on a pro rata monthly basis, including full credit
for partial months elapsed, and will be paid based on (A) the level of
performance achieved as of the date of the Change in Control, if determinable,
or (B) at the target level, if not determinable. The amount of the vested Award
may be computed under the following formula: total Award number of Shares times
(number of full months elapsed in shortest possible vesting period divided by
number of full months in shortest possible vesting period) times percent
performance level achieved immediately prior to the specified effective date of
the Change in Control.

With respect to paragraphs (i) and (ii) of Section 19(a) above, the Award
Agreement may provide that any assumed, converted or replaced awards will become
immediately exercisable or any Period of Restriction shall lapse in the event of
a termination of employment by the Participant for “good reason” as such term is
defined in any employment agreement or severance agreement or policy applicable
to such Participant.

(b) Cash-Out and Termination of Underwater Options/SARs. The Committee may, in
its sole discretion, provide that (i) all outstanding Options and SARs shall be
terminated upon the occurrence of a Change in Control and that each Participant
shall receive, with respect to each Share subject to such Options or SARs, an
amount in cash equal to the excess of the Fair Market Value of a Share
immediately prior to the occurrence of the Change in Control over the Option
Exercise Price or the SAR grant price; and (ii) Options and SARs outstanding as
of the date of the Change in Control may be cancelled and terminated without
payment therefore if the Fair Market Value of a Share as of the date of the
Change in Control is less than the Option Exercise Price or the SAR grant price.

 

10



--------------------------------------------------------------------------------

(c) Subsidiary Disposition. The Committee shall have the authority, exercisable
either in advance of any actual or anticipated Subsidiary Disposition or at the
time of an actual Subsidiary Disposition and either at the time of the grant of
an Award or at any time while an Award remains outstanding, to provide for the
automatic full vesting and exercisability of one or more outstanding unvested
Awards under the Plan and the termination of restrictions on transfer and
repurchase or forfeiture rights on such Awards, in connection with a Subsidiary
Disposition, but only with respect to those Participants who are at the time
engaged primarily in Continuous Service with the Subsidiary involved in such
Subsidiary Disposition. The Committee also shall have the authority to condition
any such Award vesting and exercisability or release from such limitations upon
the subsequent termination of the affected Participant’s Continuous Service with
that Subsidiary within a specified period following the effective date of the
Subsidiary Disposition. The Committee may provide that any Awards so vested or
released from such limitations in connection with a Subsidiary Disposition,
shall remain fully exercisable until the expiration or sooner termination of the
Award.

20. Amendment, Suspension or Termination of the Plan.

(a) Amendment, Modification and Termination. The Board may at any time and from
time to time, alter, amend, suspend or terminate the Plan in whole or in part;
provided, however, that no amendment that requires stockholder approval in order
for the Plan to continue to comply with the NASDAQ listing standards or any rule
promulgated by the SEC or any securities exchange on which Shares are listed or
any other Applicable Laws shall be effective unless such amendment shall be
approved by the requisite vote of stockholders of the Company entitled to vote
thereon within the time period required under such applicable listing standard,
rule or Applicable Law.

(b) Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee may make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events (including, without limitation, the events described in Section 18
hereof) affecting the Company or the financial statements of the Company or of
changes in Applicable Laws, regulations, or accounting principles, whenever the
Committee determines that such adjustments are appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan. With respect to any Awards intended to comply
with the Performance-Based Exception, unless otherwise determined by the
Committee, any such adjustments shall be specified at such times and in such
manner as will not cause such Awards to fail to qualify under the
Performance-Based Exception.

(c) Awards Previously Granted. No termination, amendment or modification of the
Plan or of any Award shall adversely affect in any material way any Award
previously granted under the Plan without the written consent of the participant
holding such Award, unless such termination, modification or amendment is
required by Applicable Laws and except as otherwise provided herein.

(d) No Repricing. Except for adjustments made pursuant to Section 18, no
amendment shall reduce the Exercise Price of outstanding Options or the grant
price of outstanding SARs, nor may any outstanding Options or outstanding SARs
be surrendered to the Company for cash or as consideration for the grant of new
Options or SARs with a lower Exercise Price or for the grant of a Full-Value
Award without the approval of the stockholders of the Company.

(e) Compliance with the Performance-Based Exception. If it is intended that an
Award comply with the requirements of the Performance-Based Exception, the
Committee may apply any restrictions it deems appropriate such that the Awards
maintain eligibility for the Performance-Based Exception. If changes are made to
Code Section 162(m) or regulations promulgated thereunder to permit greater
flexibility with respect to any Award or Awards available under the Plan, the
Committee may, subject to this Section 20, make any adjustments to the Plan
and/or Award Agreements it deems appropriate.

21. Reservation of Shares.

(a) Maintenance of Authorized Shares. The Company, during the term of the Plan,
will at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

11



--------------------------------------------------------------------------------

(b) Inability to Obtain Regulatory Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.

22. Rights of Participants.

(a) Continued Service. The Plan shall not confer upon any Participant any right
with respect to continuation of employment, service as a director or consulting
relationship with the Company, nor shall it interfere in any way with his or her
right or the Company’s right to terminate his or her employment, service as a
director or consulting relationship at any time, with or without cause.

(b) Participant. No Employee, Director or Consultant shall have the right to be
selected to receive an Award under the Plan, or, having been so selected, to be
selected to receive future Awards.

23. Successors. All obligations of the Company under the Plan and with respect
to Awards shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or other event, or a sale or disposition of all or
substantially all of the business and/or assets of the Company and references to
the “Company” herein and in any Award agreements shall be deemed to refer to
such successors.

24. Legal Construction.

(a) Gender, Number and References. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular and the singular shall include the plural. Any
reference in the Plan to a Section of the Plan either in the Plan or any Award
agreement or to an act or code or to any section thereof or rule or regulation
thereunder shall be deemed to refer to such Section of the Plan, act, code,
section, rule or regulation, as may be amended from time to time, or to any
successor Section of the Plan, act, code, section, rule or regulation.

(b) Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(c) Requirements of Law. The granting of Awards and the issuance of Shares or
cash under the Plan shall be subject to all Applicable Laws and to such
approvals by any governmental agencies or national securities exchanges as may
be required.

(d) Governing Law. To the extent not preempted by federal law, the Plan, and all
agreements hereunder, shall be construed in accordance with and governed by the
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this Plan
to the substantive law of another jurisdiction.

(e) Non-Exclusive Plan. Neither the adoption of the Plan by the Board nor its
submission to the stockholders of the Company for approval shall be construed as
creating any limitations on the power of the Board or a committee thereof to
adopt such other incentive arrangements as it may deem desirable.

(f) Code Section 409A Compliance. To the extent applicable, it is intended that
this Plan and any Awards granted hereunder comply with the requirements of
Section 409A of the Code and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service (“Section 409A”). Any provision that would cause
the Plan or any Award granted hereunder to fail to satisfy Section 409A shall
have no force or effect until amended to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.

 

12



--------------------------------------------------------------------------------

WD-40 COMPANY

2007 STOCK INCENTIVE PLAN

GLOSSARY

As used in the Plan, the following definitions shall apply:

1) “Applicable Laws” means the legal requirements relating to the administration
of stock incentive plans, if any, under applicable provisions of federal
securities laws, state corporate and securities laws, the Code, and the rules of
any applicable stock exchange or national market system.

2) “Award” means, individually or collectively, Nonqualified Stock Options,
Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted
Stock Units, Performance Shares, Performance Units and Other Stock-Based Awards
granted under the Plan.

3) “Award Agreement” means an agreement entered into by the Company and a
Participant setting forth the terms and provisions applicable to an Award.

4) “Board” means the Board of Directors of the Company.

5) “Cause” means (i) the Participant’s commission of acts subject to prosecution
as a felony involving moral turpitude; (ii) the Participant’s material breach of
fiduciary duty as an executive officer or director of the Company which has
resulted, or is likely to result, in material economic damage to the Company; or
(iii) the Participant’s willful gross misconduct or willful gross neglect of
duties (other than any such neglect resulting from the Participant’s incapacity
due to physical or mental illness); provided that no act or failure to act by
the Participant will constitute “Cause” under clause (ii) if the Executive
believed in good faith that such act or failure to act was in the best interest
of the Company.

Any act or failure to act based upon authority given pursuant to a resolution
duly adopted by the Board or upon the instructions of the Chief Executive
Officer of the Company or a member of the Committee or another authorized
officer of the Company or based upon the advice of counsel for the Company shall
be conclusively presumed to be done or omitted to be done by the Participant in
good faith and in the best interests of the Company. The cessation of employment
of the Participant shall not be deemed to be for Cause unless and until the
Chief Executive Officer, the Vice President, Human Resources and the Company’s
general legal counsel unanimously agree that, in their good faith opinion, the
Participant is guilty of the conduct described in subsections (i), (ii) or
(iii) above, and so notify the Participant specifying the particulars thereof in
detail.

6) “Change in Control” means

a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act ) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% of either (i) the then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (ii) the combined voting power of
the then outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection, the following
acquisitions shall not constitute a Change in Control: 1) any acquisition
directly from the Company (excluding an acquisition by virtue of the exercise of
a conversion privilege), 2) any acquisition by the Company, including any
acquisition which, by reducing the number of shares outstanding, is the sole
cause for increasing the percentage of shares beneficially owned by any such
Person to more than the applicable percentage set forth above, 3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or 4) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this definition; or

b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board, shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

13



--------------------------------------------------------------------------------

c) Consummation by the Company of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets of another corporation (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) more than 60% of, respectively, the then outstanding shares of common stock
and the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) is represented by Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(ii) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of, respectively, the
then outstanding shares of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

d) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

7) “Code” means the Internal Revenue Code of 1986, as amended.

8) “Committee” means the Committee, as specified in Section 2(a) of the Plan,
appointed by the Board to administer the Plan.

9) “Company” means WD-40 Company and any successor thereto as provided in
Section 23 of the Plan.

10) “Consultant” means any consultant or advisor to the Company or a Subsidiary.

11) “Continuous Service” means that the provision of services to the Company or
any Subsidiary in any capacity of Employee, Director or Consultant is not
interrupted or terminated. Continuous Service shall not be considered
interrupted in the case of (i) any leave of absence approved by the Company or
(ii) transfers between locations of the Company or between the Company, any
Subsidiary, or any successor. A leave of absence approved by the Company shall
include sick leave, military leave, or any other personal leave approved by an
authorized representative of the Company. For purposes of Incentive Stock
Options, no such leave may exceed ninety (90) days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract.

12) “Director” means any individual who is a member of the Board of Directors of
the Company or a Subsidiary who is not an Employee.

13) “Dividend” means the dividends declared and paid on Shares subject to an
Award.

14) “Dividend Equivalent” means, with respect to Shares subject to an Award, a
right to be paid an amount equal to the Dividends declared and paid on an equal
number of outstanding Shares.

15) “Employee” means any employee of the Company or a Subsidiary.

16) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

14



--------------------------------------------------------------------------------

17) “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.

18) “Fair Market Value” means, as of any date, the value of a Share determined
as follows:

a) Where there exists a public market for the Share, the Fair Market Value shall
be (A) the closing sales price for a Share on the date of the determination (or,
if no sales were reported on that date, on the last trading date on which such
sales were reported) on the New York Stock Exchange, the NASDAQ National Market
or the principal securities exchange on which the Share is listed for trading,
whichever is applicable, or (B) if the Share is not traded on any such exchange
or national market system, the average of the closing bid and asked prices of a
Share on the NASDAQ Small Cap Market, in each case, as reported in The Wall
Street Journal or such other source as the Committee deems reliable; or

b) In the absence of an established market of the type described above, for the
Share, the Fair Market Value thereof shall be determined by the Committee in
good faith, and such determination shall be conclusive and binding on all
persons.

19) “Freestanding SAR” means an SAR that is granted independently of any
Options, as described in Section 7 of the Plan.

20) “Full-Value Award” means Awards other than Options, SARs, or other Awards
for which the Participant pays, upon exercise, the grant date intrinsic value
directly or by forgoing a right to receive a cash payment from the Company.

21) “Incentive Stock Option” or “ISO” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.

22) “Nonqualified Stock Option” means an Option that is not intended to meet the
requirement of Section 422 of the Code.

23) “Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted under the Plan, as described in Section 6 of the Plan.

24) “Other Stock-Based Award” means a Share-based or Share-related Award granted
pursuant to Section 12 of the Plan.

25) “Participant” means a current or former Employee, Director or Consultant who
has rights relating to an outstanding Award.

26) “Performance-Based Exception” means the performance-based exception from the
tax deductibility limitations of Code Section 162(m).

27) “Performance Measures” shall have the meaning set forth in Section 14(a) of
the Plan.

28) “Performance Period” means the period during which a Performance Measure
must be attained and during which an Award is subject to a substantial risk of
forfeiture and not transferable, as provided in Sections 10 and 11 of the Plan.

29) “Performance Share” means an Award granted to a Participant, as described in
Section 10 of the Plan.

30) “Performance Unit” means an Award granted to a Participant, as described in
Section 11 of the Plan.

31) “Period of Restriction” means the period Restricted Stock, Restricted Stock
Units or Other Stock-Based Awards are subject to a substantial risk of
forfeiture and/or are not transferable, as provided in Sections 8, 9 and 12 of
the Plan.

32) “Plan” means the WD-40 Company 2007 Stock Incentive Plan.

33) “Prior Plans” means the Company’s Fourth Amended and Restated WD-40 Company
1990 Incentive Stock Option Plan and the Company’s Third Amended and Restated
Non-Employee Director Restricted Stock Plan.

 

15



--------------------------------------------------------------------------------

34) “Restricted Stock” means an Award granted to a Participant, as described in
Section 8 of the Plan.

35) “Restricted Stock Units” means an Award granted to a Participant, as
described in Section 9 of the Plan.

36) “SEC” means the United States Securities and Exchange Commission.

37) “Share” means a share of common stock of the Company, par value $.001 per
share, subject to adjustment pursuant to Section 18 herein.

38) “Stock Appreciation Right” or “SAR” means an Award granted to a Participant,
either alone or in connection with a related Option, as described in Section 7
of the Plan.

39) “Subsidiary” means any corporation in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the total combined voting power of
all classes of stock, or any other entity (including, but not limited to,
partnerships and joint ventures) in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the combined equity thereof.
Notwithstanding the foregoing, for purposes of determining whether any
individual may be a Participant for purposes of any grant of Incentive Stock
Options, the term “Subsidiary” shall have the meaning ascribed to such term in
Code Section 424(f).

40) “Subsidiary Disposition” means the disposition by the Company of its equity
holdings in any Subsidiary effected by a merger or consolidation involving that
Subsidiary, the sale of all or substantially all of the assets of that
Subsidiary or the Company’s sale or distribution of substantially all of the
outstanding capital stock of such Subsidiary.

41) “Tandem SAR” means a SAR that is granted in connection with a related
Option, as described in Section 7 of the Plan.

 

16